DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-15-21 has been entered. 
Claims 1-9, 11-13, 15, 19 have been canceled. Claims 10, 14, 16-18 are pending and under consideration. 
Applicant's arguments filed 12-15-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 10, 14, 16-18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for other than isolating Muse cells from human mesenchymal tissue, and administering the Muse cells intravenously to a human with an aortic aneurysm such that the aneurysm is treated, does not reasonably provide enablement for using any species of Muse cells other than . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The specification does not enable intravenously administering any species of SSEA3+ pluripotent cells to treat any visceral, peripheral artery, cerebral, or coronary artery aneurysm in a human as broadly encompassed by claim 10 other than intravenously administering human Muse cells to a human with an aortic aneurysm such that the aneurysm is treated.
Claim 10 is drawn to treating an aneurysm or aortic aneurysm in a human by isolating SSEA3+ pluripotent cells from mesenchymal tissue and intravenously administering pluripotent cells into a human who has had an aneurysm or aortic aneurysm. 
The phrase “aneurysm or aortic aneurysm” encompasses any visceral, peripheral artery, cerebral, coronary, or aortic aneurysm. 
Claim 10 requires an active step of isolating SSEA3+ pluripotent cells from mesenchymal tissue. The mesenchymal tissue may be from any animal including invertebrates, fish, amphibians, reptiles, birds, or mammals. In particular, the pluripotent cells may be from mammals that are mice, rats, dogs, cats, horses, sheep, pigs, camels, deer, antelopes, giraffes, elephants, non-human primates, humans, etc.
The SSEA3+ pluripotent cells in claim 10 have “low or no telomerase activity”, are “capable of differentiating into any of tridermic cells”, show “no neoplastic proliferation”, and have “self-renewal capacities” which are Muse cells (paragraph 21). 

Example 3 (pg 16) describes intravenous injection of human SSEA3+ pluripotent (Muse) cells to a mouse model of aortic aneurysm. Examples 4 & 5 teach intravenous administration of Muse cells to the aortic aneurysm caused treatment (Fig. 1-2). 
The specification does not teach the amount of Muse cells required to target and treat a cerebral, peripheral, aortic aneurysm by intravenous delivery. The specification does not teach intravenous administration of SSEA3+ pluripotent cells would target any cerebral, visceral artery, peripheral artery in amounts that were therapeutic. In particular, the specification does not teach how intravenous administration of SSEA3+ pluripotent cells would cross the blood-brain barrier such that therapeutic amounts of the cells would contact a cerebral aneurysm. Examples 3-5 and the specification as a whole do not correlate the aortic aneurysm mouse model to any subject with a visceral, peripheral artery, cerebral, or coronary artery aneurysm as broadly encompassed by claim 10. 
In addition, the specification is limited to human Muse cells (WO 2011/007900) (paragraph 21) and does not correlate making/using human Muse cells to using non-human Muse cells to treat a human that has an aneurysm or aortic aneurysm as required in claim 10. The specification does not teach any non-human Muse cells exist or that non-human Muse cells would be capable of treating a human aneurysm. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to intravenously administering any species of SSEA3+ pluripotent cells to treat any visceral, peripheral artery, cerebral, or coronary artery . 
Response to argument
Applicants argue therapy is enabled in Examples 3-5. Applicants’ argument is persuasive, but it is limited to using human Muse cells and treating an aortic aneurysm by intravenous injection. 

Claim Rejections - 35 USC § 102
The rejection of claims 10, 14, 16-18 under 35 U.S.C. 102a1 as being anticipated by Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165) as supported by Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612) and Signore (2002/0022055) has been withdrawn because Yamawaki-Ogata is limited to administering MSCs into mice to treat aortic aneurysms while the claims are limited to isolating pluripotent cells from mesenchymal tissue and administering those pluripotent cells to a human. 
The rejection of claims 10, 14, 17-18 under 35 U.S.C. 102a1 as being anticipated by Westenfelder (2011/0117064) has been withdrawn because Westenfelder is limited to administering MSCs into mice to treat aortic aneurysms while the claims are limited to isolating pluripotent cells from mesenchymal tissue and administering those pluripotent cells to a human. 
Claim Rejections - 35 USC § 103


Claims 10, 14, 16-18 are newly rejected under 35 U.S.C. 103 as being unpatentable over Dezawa (WO 2011/007900), Masayori (JP 2015159895), Yamawaki-Ogata (Eur. J. Cardio-Thoracic Surgery, 2014, Vol. 45, e156-165), Daugherty (J Clin Invest., 2000, Vol. 105, No. 11, pg 1605-1612), Signore (2002/0022055), and Schneider (Circulation, (NOV 3 2009) Vol. 120, No. 18, Suppl. 2, pp. S1025). 
Dezawa taught “SSEA-3 (+) Muse cells labeled with GFP (green fluorescent protein)-lentivirus were isolated and then transplanted via intravenous injection into immunodeficient mice (NOG mice) with damaged spinal cord (Crush injury of spinal cord), damaged liver (intraperitoneal injection of CCl4, fulminant hepatitis model), or damaged gastrocnemius (muscle) (cardiotoxin injection)” (para 221). The SSEA3+ pluripotent Muse cells also have the features in the last 4 lines of claim 10 (para 20-22) and are used for treating a living body, e.g. humans (paragraph 77).
Masayori obtained MUSE cells from mesenchymal tissue (paragraph 15). The MUSE cells are SSEA+ pluripotent cells that have low or no telomerase expression, can differentiate into any of the tridermic cell types, show no neoplastic proliferation, and 
Dezawa or Masayori did not teach the human had an aneurysm or injecting the MUSE cells intravenously as required in claim 10. 
However, Yamawaki-Ogata administered MSCs intravenously into a mouse model of aortic aneurysm (abstract objectives). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to isolated MUSE cells and intravenously administer them to a human with a vascular disorder as described by Dezawa or Masayori wherein the cells were injected intravenously to treat an aortic aneurysm as described by Yamawaki-Ogata. Those of ordinary skill in the art at the time of filing would have been motivated to administer MUSE cells to a human with an aortic aneurysm to determine the homing capability of MUSE cells towards the aortic aneurysm or to repair tissue damaged by the aneurysm. In the reverse, those of ordinary skill in the art at the time of filing would have been motivated to replace the MSCs of Yamawaki-Ogata with the MUSE cells of Dezawa or Masayori because MUSE cells have greater differentiation potential and are obtained from humans (Example 2 of Masayori, paragraph 26) and treated a variety of maladies in mouse or rat models of disease (paragraph 221 of Dezawa; Example 3 & 4 of Masayori). Motivation is also provided by Schneider who taught “Endovascular Perfusion of pluripotent Mesenchymal Stem Cells Stabilizes Already-formed Aortic aneurysms in a Rat Model” (title).
It is noted that inducing a cerebral infarction as described by Masayori may have inherently caused an aneurysm; however, that cannot be determined at this time.

They are also “saccular” as required in claim 16 as shown by the photos in Yamawaki-Ogata (Fig. 2) and Daugherty. 
Any aneurysm MUST be either a “true” or “false” aneurysm as required in claim 17; in this case the mice have “true” aneurysms as shown by the photos in Yamawaki-Ogata (Fig. 2) and Daugherty.   
Claim 18 has been included because inflammation is a prominent feature of abdominal aortic aneurysms (Signore, para 105); therefore, the abdominal aortic aneurysm model of Yamawaki-Ogata MUST inherently be an “inflammatory aneurysm” as required in claim 18. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida (WO 2014/027684) obtained Muse cells from mesenchymal tissue and injected them intravenously into a rabbit model of myocardial infarction (pg 26, Example 2). Inducing a myocardial infarction as described by Yoshida may have inherently caused a coronary artery aneurysm or a ventricular aneurysm; however, that cannot be determined at this time. 
No claim is allowed. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632